                Case 1:18-cv-04064-GBD-KHP Document 79 Filed 02/18/20 Page 1 of 2




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                        VALERIE E. SMITH
Corporation Counsel                            100 CHURCH STREET                                        Senior Counsel
                                               NEW YORK, NY 10007                                Phone: (212) 356-2398
                                                                                                   Fax: (212) 356-3509
                                                                                                  vsmith@law.nyc.gov
                                                                  February 18, 2020
      BY ECF
      Honorable Katherine H. Parker
      United States Magistrate Judge
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

                            Re:     Henry Jones v. City of New York et al.,
                                    18 CV 4064 (GBD) (KHP)
      Your Honor:
                      I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the
      City of New York, and the attorney assigned to represent defendant City of New York in the above-
      referenced matter. Defendant writes to respectfully request (1) a modification to the unsealing order
      issued on February 13, 2020 (ECF No 78); and (2) an extension of time until March 4, 2020 to
      comply with Your Honor’s February 5, 2020 Order. Plaintiff placed various conditions on his
      consent which defendant neither understands nor agrees with; therefore this request is made without
      plaintiff’s consent.
                      With regard to the Unsealing Order issued on February 13, 2020, defendant requests
      the Order be amended to include any Grand Jury testimony of Christopher Rice. Upon information
      and belief, Christopher Rice would have also had the opportunity to observe whether plaintiff was
      in possession of the loaded firearm. Therefore, if Christopher Rice testified at Grand Jury, his
      testimony regarding the underlying incident can be used “to impeach [him as] a witness, to refresh
      his recollection, to test his credibility and the like.” United States v. Procter & Gamble Co., 356
      U.S. 677, 683 (1958). Additionally, as plaintiff alleged, “[n]one of these traditional reasons for
      keeping grand jury proceedings sealed apply to the case at hand. Mr. Rice’s grand jury proceedings
      are long over and Mr. Rice has taken a plea and since December 7, 2017, has been in Ogdensburg
      serving a six year prison term.” ECF No. 77 at *2.
                     Second, defendant respectfully requests an extension of time until March 4, 2020 to
      comply with Your Honor’s February 5, 2020 Order. Upon review of the documents produced, it
      appears that plaintiff produced the first and last documents of the Force Investigation Division
      (“FID”) file (Follow-up No. 1 and Follow-up No. 2017). However, defendant is unable to determine
      from plaintiff’s production whether he is in possession of the entirety of the file or not. In an
      abundance of caution and in an effort to comply with Your Honor’s Order, defendant is prepared to
      produce the entire FID file once a Stipulation of Confidentiality and Protective Order has been
      judicially endorsed. As Your Honor is aware, plaintiff requested and this matter was removed from
        Case 1:18-cv-04064-GBD-KHP Document 79 Filed 02/18/20 Page 2 of 2



the §1983 Plan; therefore, there is currently no Stipulation of Confidentiality and Order of
Protection in place. As such, defendant forwarded plaintiff a proposed stipulation on February 14,
2020 based on the §1983 Plan Confidentiality Order. As of this writing, plaintiff has not returned
the executed document to defendant. Once defendant receives the executed document from plaintiff,
it will be submitted to the Court for endorsement and the remaining documents from the FID file
can be provided to plaintiff.
               Further additional time is necessary to determine whether any additional “sworn
testimony” exists. It appears that Officers Quilesmorales and Serrano testified at Christopher Rice’s
Grand Jury proceedings; however, defendant is still in process of obtaining the entire court file from
Bronx County Criminal Court. As such, defendant has been unable to determine whether any
additional criminal proceedings related to Christopher Rice took place and whether Officers
Serrano, Stuart, or Quilesmorales testified. An extension of time will allow for defendant to obtain
the Bronx County Criminal Court file and determine whether there is any additional sworn
testimony to be produced in accordance with Your Honor’s February 5, 2020 Order.
               Thank you for your considerations of the matters herein.

                                                            Respectfully submitted,



                                                            Valerie E. Smith
                                                            Senior Counsel
cc:    Via ECF
       Wylie Stecklow, Esq.
       Cary London, Esq.
       Attorneys for plaintiff




                                               -2-
